EX.99.906CERT Certification of CEO and CFO Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the report on Form N-CSR of theZacks All-Cap Core Fund, Zacks Market Neutral Fund, Zacks Small-Cap Core Fund, and Zacks Dividend Fund,each a series of Investment Managers Series Trust (the “Trust”);, a series of Investment Managers Series Trust (the “Trust”), for the six months ended May 31, 2014 (the “Report”), Maureen Quill, as President and Chief Executive Officer of the Trust, and Rita Dam, as Treasurer and Chief Financial Officer of the Trust, each hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge: the Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date 8/8/2014 /s/ Maureen Quill Maureen Quill President and Chief Executive Officer /s/ Rita Dam Rita Dam Treasurer and Chief Financial Officer This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed to be “filed” for purposes of Section 18 of the Exchange Act of 1934.
